Exhibit 32.1 Certifications Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350) Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Sunrun Inc. (the “Company”) hereby certifies that the Company’s Quarterly Report on Form 10-Q for the period ended September 30, 2015 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 12, 2015 By: /s/ Lynn Jurich Lynn Jurich Chief Executive Officer and Director (Principal Executive Officer) By: /s/ Bob Komin Bob Komin Chief Financial Officer (Principal Accounting and Financial Officer)
